 In the Matter of ANDERSON MATTRESS COMPANYandTEXTILEWORKERS ORGANIZING COMMITTEECases Nos. C-735 and R-791.-Decided November 10, 1939Mattress and Studio Couch Manufacturing Industry-Settlement:stipulationproviding for compliance with Act, including disestablishment of labor organ-ization as representative of employees, reinstatement of employees, and backpay-Order:entered on stipulation-Complaint: dismissed as to surveillance,refusal to bargain. and discrimination against three persons.Mr. Lester M. LevinandMr. Weldon P. Monson,for the Board.Mr. Everett E. MoDaniels,of Anderson, Ind., for the respondent.Mr. Earl Heaton,of Anderson, Ind., andMr. Carl F. Albrecht,of Indianapolis, Ind., for the Union.Mr. Bernard W. Freund,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEOn September 18, 1937, Textile Workers Organizing Committee,herein called the Union, filed with the Regional Director for theEleventh Region (Indianapolis, Indiana) a petition alleging that aquestion affecting commerce had arisen concerning the representationof employees of Anderson Mattress Company, Anderson, Indiana,herein called the respondent, and requesting an investigation andcertification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On September 25, 1937, the Union filed with the Regional Directora charge alleging that the respondent had engagedin and was en-gaging in unfair labor practices affecting commerce within the mean-ing of the Act.On February 21, 1938, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered an investigation of thepetition and authorized the Regional Director to conduct it and toprovide for an appropriate hearing upon due notice.17 N. L.R. B., No. 39.473 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn February 21, 1938, the Board, acting pursuant to Article III,Section 10 (c) (2), and Article II, Section 37 (b), of said Rules andRegulations, ordered that the complaint and representation cases beconsolidated.On February 25, March 7, and March 11, 1938, the Union filedamended charges.Upon the above charge and amended chargesthe Board, by the Regional Director, issued its complaint against therespondent, dated April 6, 1938, alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1), (2), (3), and (5) andSection 2 (6) and (7) of the Act. Copies of the complaint, accom-panied by notice of hearing, were duly served upon the respondentand the Union.The complaint alleged in substance (1) that the respondent urged,persuaded, and warned its employees to refrain from becoming orremaining. members of the Union, threatened them with dischargeand other reprisals if they became or remained members thereof,and kept under surveillance meetings and meeting places of its em-ployees who were members of the Union; (2) that the respondentdominated and interfered with the formation and administration ofMattressWorkers Association, herein called the Association, andcontributed support thereto; (3) that the respondent dischargedand refused to reinstate EarlWiley, Charles Gwinnup, LeonardHires, Fred Dempsey, Vendora Hill, Mary Michaels, Ernie Planck,Bertha Hudson, Edgar Harvey, and Hazel Davis on various datesbetween September 7, 1937, and March 4, 1938, inclusive, because ofunion membership and activity; (4) that on or about and afterAugust 24, 1937, the respondent refused to bargain collectively withthe Union, the duly designated exclusive representative of employeesof the respondent in an appropriate unit; and (5) that, by the aboveand other acts, the respondent interfered with, restrained, and co-erced its employees in the exercise of the rights guaranteed in Section7 of the Act.On April 15, 1938, the respondent filed an answer tothe complaint, denying that it had engaged in or was engaging in thealleged unfair labor practices.Pursuant to notice, a hearing on the complaint and representationcases was held at Anderson, Indiana, on April 21, 22, 23, 25, 26, and27, 1938, before Harold Stein, the Trial Examiner duly designatedby the Board.The Board, the respondent, and the Union partici-pated in the hearing, the Board and the respondent being representedby counsel.Full opportunity to be heard, to examine and cross-examine witnesses, and to produce evidence bearing upon the issueswas afforded all parties.At the conclusion of the Board's case, counsel for the Board movedto dismiss the complaint as to Ernie Planck without prejudice.The ANDERSON MATTRESS COMPANY475Trial Examiner granted the motion.At the close of the hearing,counsel for the Board moved to conform the pleadings to the proof.The Trial Examiner granted the motion.At the close of the Board'scase and at the conclusion of the hearing, counsel for the respondentmoved to dismiss the complaint on the ground that the evidencefailed to show that the respondent had engaged in unfair labor prac-tices.The Trial Examiner denied both motions.During the courseof the hearing the Trial Examiner made other rulings on motionsand on objections to the admission of evidence.On June 27, 1938, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon the parties.He foundthat the respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1),(2), (3), and (5) and Section 2 (6) and (7) of the Act, as allegedin the complaint, except with respect to the alleged discriminationagainstMary Michaels, Edgar Harvey, and Hazel Davis, and thealleged surveillance of union meetings and meeting places.He rec-ommended that the respondent cease,and desist from engaging inthe unfair labor practices, and affirmatively, disestablish the Asso-ciation, terminate a certain contract with the Association, offer fullreinstatement with back pay to Earl Wiley, Charles Gwinnup, Leon-ard Hires, Fred Dempsey, Vendora Hill, and Bertha Hudson, andbargain collectively on request with the Union.The Trial Examinerfurther recommended that the complaint, in so far as it allegesdiscrimination againstMichaels,Harvey, Davis, and Planck, andsurveillance of union activity, be dismissed, but without prejudiceas to Planck.On July 7, 1938, the respondent filed exceptions to the IntermediateReport, and requested oral argument thereon before the Board.Op-portunity to present oral argument was afforded all parties.Theparties did not appear.On March 14, 1939, counsel for the re-spondent submitted written argument in support of its exceptions.On or about October 20, 1939, the respondent, the Union, andcounsel for the Board entered into a stipulation in settlement of thecase, subject to approval by the Board.The stipulation provides asfollows :STIPULATIONIt is hereby stipulated and agreed by and between the Ander-sonMattress Company, Respondent herein; and the TextileWorkers Organizing Committee, Local 169, affiliated with theCongress of Industrial Organizations, party herein; and WeldonP.Monson, attorney for the National Labor Relations Board,that : 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDI.Upon charges duly filed by the Textile Workers OrganizingCommittee, affiliated with the Congress of Industrial Organiza-tions, the National Labor Relations Board, by the RegionalDirector for the Eleventh Region, acting pursuant to authoritygranted in Section 10 (b) of the National Labor RelationsAct, 49 Stat. 449, and its rules and regulations-Series I, asamended, Article IV, Section I, issued its Complaint on thesixth day of April 1938 against the Anderson Mattress Com-pany, an Indiana Corporation.II.On or about the 27th day of June 1938 Harold Stein,Trial Examiner, designated to conduct the hearing in the aboveentitled cause, duly rendered his Intermediate Report after ahearing in which all parties were offered an opportunity toparticipate and be heard, including the calling, examining andcross-examining of witnesses, together with the production ofother evidence bearing on the issues thereof.Copies of saidIntermediate Report were duly served upon all parties to saidproceedings.On or about the seventh day of July 1938 theAnderson Mattress Company, an Indiana Corporation, the em-ployer, filed exceptions to said Intermediate Report with theNational Labor Relations Board.III. The Textile Workers Organizing Committee is affiliatedwith the Congress of Industrial Organizations, and is a labororganization as defined in Section 2, subsection 5, of said Act.IV. Upon this Stipulation, if approved by the National LaborRelations Board, and if such approval is not made withoutbeing considered as a waiver by the employer of any of itsrights, and upon all proceedings heretofore had in this matter,and on the record in this case and all the pleadings, an Ordermay forthwith be entered by said Board, which Order may beembodied in a consent decree (consent thereto being herebyexpressly given) and filed with the United States Circuit Courtof Appeals for the Seventh Circuit, without further notice ofapplication for enforcement thereof, providing as follows :The respondent, the Anderson Mattress Company, and itsofficers and agents, shall:1.Cease and desist :(a)From. in any manner interfering with, restraining orcoercing its employees in the exercise of the right of self organ-ization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, as guaranteedunder Section 7 of the National Labor Relations ,Act; ANDERSON MATTRESS COMPANY477(b)From discouraging membership in the Textile WorkersOrganizing Committee Local 169, affiliated with the C. I. 0.,by discharging or in any other manner discriminating againstits employees in regard to the hire or tenure of employmentor any condition of employment for the reason that they or anyof them joined or assisted the Textile Workers Organizing Com-mittee, affiliated with the C. I. 0., or any other labor organiza-tion of its employees;(c)From dominating or interfering with the formation oradministration of the Anderson Mattress Workers Association,or any other labor organization of its employees, or contributingfinancial or other support to any such labor organization;(d)Giving effect to its contract with the Mattress WorkersAssociation.2.Take the following affirmative action to effectuate the poli-cies and purposes of the National Labor Relations Act :(a)Offer to Earl Wiley, Charles Gwinnup, Leonard Hires,Fred Dempsey and Vendora Hill, immediate reinstatement totheir former positions without prejudice to their former rightsor privileges enjoyed by them, the said offer of reinstatement-shall bemade by the Respondent by registered mail, returnreceipt requested, and the acceptance of said offer shall be madeby the above named employees within five (5) days from thereceipt thereof, otherwise said offer shall be deemed rejected;that said offer shall be made immediately upon the approval.of this Stipulation by the Board and receipt of the notice ofthe approval by the Anderson Mattress Company.(f)Make whole Earl Wiley, Charles Gwinnup, Leonard Hires,Fred Dempsey, Vendora Hill and Bertha Hudson, for the loss.of pay suffered by same by payment to the Regional Director.of the Eleventh Region, immediately upon approval of thisStipulation by the Board, the sum of Three hundred dollars($300.00), which sum shall be distributed by him to the personsand in the amounts as he shall deem just and proper, and whichsum is in full settlement of the amount which each employeeabove named would have earned as wages from the dates oftheir respective discharges to the date of payment less netearnings from any employment elsewhere during said periods.(c)Withdraw all recognition from the MattressWorkersAssociation as a representative of any of its employees for thepurpose of dealing with the Respondent concerning grievances,labor disputes, wages, rates of pay, hours of employment orconditions of work, and completely disestablish Mattress WorkersAssociation as such representative. 478DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)After notice of the approval of this stipulation post im-mediately notices in conspicuous places throughout the AndersonPlant and maintain such notices for a period of sixty (60)consecutive clays from the date of such posting, stating thatrespondent will cease and desist in the manner aforesaid;(e)Notify the Regional Director for the Eleventh Region, inwriting, within ten (10) days from the date of the receipt of thenotice of approval of this Stipulation by the full Board, of thesteps the Respondent has taken to comply therewith;(f)And it is further ordered that the allegations of the com-plaint relating to Respondent's refusal or failure to bargain withthe TextileWorkers Organizing Committee Local 169 be andthey hereby are dismissed.(g)And it is further ordered that those sections of the com-plaint relating to the discharges of Hazel Davis, Mary. Michaeland Edgar Harvey, together with the allegations of the com-plaint relating to surveillance by the Respondent over the laboractivities of its employees be dismissed.V. It is further understood and agreed that :(a)An election will be conducted by the National LaborRelations Board within ninety (90) days from the date of theapproval of this Stipulation by the Board, upon request of theTextileWorkers Organizing Committee affiliated with the Con-gress of Industrial Organizations for the purpose of determiningexclusive representatives for collective bargaining.(b)All the respondent's production and maintenance em-ployees, except supervisors, salesmen, office and clerical workers,watchmen and casual labor, shall constitute a unit for the purposeof collective bargaining within the meaning of Section IX (b)of the National Labor Relations Act.(c)Upon the conclusion of said election the respondent willimmediately recognize and bargain with the Textile WorkersOrganizing Committee should that organization represent themajority of votes among the respondent's employees in the unitabove named.VI. The Anderson Mattress Company does hereby consentto the withdrawal of, and does so hereby withdraw its exceptions,filed in this matter with the Board, and does hereby stipulatethat the record will be closed for the purposes of this Stipula-tion and the entry of the Board's Order together with the filingof the Consent Decree embodying said Order, with the UnitedStates Circuit Court of Appeals for the Seventh Circuit, with-out delay. ANDERSON MATTRESS COMPANY479VII. This Stipulation embodies the entire agreement betweenthe parties, and thereis noverbal agreement of any kind whichvaries, alters, or adds to the Stipulation.VIII. This Stipulation is subject to the approval of the Na-tionalLabor Relations Board, and shall become effective im-mediately upon the granting of such approval by the. Board.On October 25, 1939, the Board issued its order approving thestipulation and making it a. part of the record in the case.In our Order below, the provisions relating to reinstatement, backpay, posting of notices, and notification to theRegionalDirector con-template action by the respondent subsequent to the issuance of theOrder, rather than subsequent to the approval of the stipulation bythe Board, as indicated in the stipulation. If such action has alreadybeen taken by the respondent, these provisions shall not be deemedto require repetition thereof.Upon the entire record in the case, the Boardmakesthe following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Anderson Mattress Company, is an Indiana cor-poration, with its -principal place of business at Anderson, Indiana.It is engaged in. the manufacture and sale of mattresses, box springs,studio couches, chairs, and other items.During 1937, the respond-ent's gross sales amounted to approximately $174,000,. of which ap-proximately $37,000 was derived from shipments to States other thanIndiana, and its purchases of raw materials amounted to $106,584.68,of which $95,368.91 was expended for raw materials obtained outsideIndiana.We find that the above-described operations constitute a continuousflow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Boardhereby orders that Anderson Mattress Company, Anderson, Indiana,and its officers and agents, shall:1.Cease and desist :(a)From in any manner interfering with, restraining, or coercingits employees in the exercise of the right of self-organization, toform, join, or assist labor organizations, to bargain collectively 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDthrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed under Section 7 of theNational Labor Relations Act;(b)From discouraging membership in the Textile Workers Or-ganizing Committee Local 169, affiliated with the C. I. 0., by dis-charging or in any other manner discriminating against its employeesin regard to the hire or tenure of employment or any condition ofemployment for the reason that they or any of them joined or as-sisted the TextileWorkers Organizing Committee, affiliated withthe C. I. 0., or any other labor organization of its employees;(c)From dominating or interfering with the formation or ad-ministration of the Anderson MattressWorkers Association, orany, other labor organization of its employees, or contributing finan-cial or other support to any such labor organization;(d)Giving effect to its.contract with the Mattress Workers Asso-ciation.2.Take - the following affirmative action which the Board findswill effectuate the policies of the Act:(a)Offer to Earl Wiley, Charles Gwinnup, Leonard Hires, FredDempsey, and Vendora Hill, immediate reinstatement to their former-positions without prejudice to their former rights or privileges en-joyed by them, the said offer of reinstatement shall be made by the-respondent by registered mail, return receipt requested, and the ac-ceptance of said offer shall be made by the above-named employees.within five (5) days from the receipt thereof, otherwise said offer-shall be deemed rejected;(b)Make whole Earl Wiley, Charles Gwinnup, Leonard Hires,Fred Dempsey, Vendora Hill, and Bertha Hudson, for the loss ofpay suffered by same, by payment to the Regional Director of theEleventh Region, the sum of three hundred dollars ($300.00), whichsum shall be distributed by him to the persons and in the amounts-as he shall deem just and proper, and which sum is in full settlementof the amount which each employee above named would have earnedas wages from the dates of their respective discharges to the date of"payment less net earnings. from any employment elsewhere duringsaid periods;(c)Withdraw all recognition from the Mattress Workers Asso-ciation as a representative of any of its employees for the purpose-of dealing with the respondent concerning grievances, labor disputes,.wages, rates of pay, hours of employment or conditions of work, andcompletely disestablishMattressWorkers Association as such rep-resentative; ANDERSON MATTRESS COMPANY481(d) Immediately post notices in conspicuous places throughout theAnderson Plant and maintain such notices for a period of sixty (60)consecutive days from the date of such posting, stating that re-spondent will cease and desist in the manner aforesaid;(e)Notify the Regional Director for the Eleventh Region, inwriting, within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the allegations of the complaintrelating to respondent's refusal or failure to bargain with the TextileWorkers Organizing Committee Local 169 be, and they hereby are,dismissed.AND IT IS FURTHERORDEREDthat those sections of the complaintrelating to the discharges of Hazel Davis, Mary Michael, and EdgarHarvey, together with the allegations of the complaint relating tosurveillance by the respondent over the labor activities of its em-ployees be dismissed.